DETAILED ACTION
This is the first Office action on the merits based on the 17/164,971 application filed on 02/02/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 3, and 9 are objected to because of the following informalities:
In claim 2, lines 3-4, “the base being secured to the vertical support members” should be --- the base being secured to the corresponding vertical support member ---.
In claim 3, line 5, “proximate” should be --- proximate to ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 3, see below.
In claim 9, lines 15-16, “the base being secured to the vertical support member” should be --- the base being secured to the corresponding vertical support member ---.
In claim 9, line 21, “proximate” should be --- proximate to ---.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “wherein the suction cup is held against a surface, the suction cup locking mechanism providing a second levered position wherein the suction cup is drawn away from the surface” are recited in lines 17-20.  The limitations render the claim indefinite because it is unclear whether or not the surface is claimed as part of applicant’s invention.  Applicant is suggested to amend the limitations to --- wherein the suction cup is configured to be held against a surface, the suction cup locking mechanism providing a second levered position wherein the suction cup is configured to be drawn away from the surface ---.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 3, which indirectly depends from claim 1, the limitations “wherein each of the suction cups further comprises: a lever pivotally mounted to the base; and a linkage member extending between the lever and a location proximate the peripheral edge of the foot of the suction cup” are recited in lines 2-6.  The limitations render the claim indefinite because it is unclear whether or not the lever and the linkage member are components of each suction cup distinct from and in addition to the suction cup locking mechanism recited in claim 1, lines 14-20.  Applicant is suggested to amend the limitations to --- wherein each of the suction cup locking mechanisms further comprises: a lever pivotally mounted to the base; and a linkage member extending between the lever and a location proximate to the peripheral edge of the foot of the suction cup ---.
Regarding claim 4, which indirectly depends from claim 1, the limitations “wherein each of the suction cups further comprises: in the first levered position, a force is exerted by the linkage member to hold the peripheral edge of the foot of the suction cup against the surface; and in the second levered position, a force is exerted by the linkage member to draw the peripheral edge of the foot of the suction cup away from the surface to which it is adhering until the suction maintaining the suction cup in position is released” are recited in lines 2-10.  The limitations render the claim indefinite because it is unclear whether or not the limitations are distinct from and in addition to functions of the suction cup locking mechanism recited in claim 1, lines 14-20.  Applicant is suggested to amend the limitation in claim 4, line 2, from “wherein each of the suction cups further comprises:” to --- wherein each of the suction cup locking mechanisms further comprises: ---.
Claim 4 recites the limitation “the suction maintaining the suction cup in position” in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a suction maintaining the suction cup in position ---.
Regarding claim 9, the limitation “in a first levered position, a force is exerted by the linkage member to hold the peripheral edge of the foot of the suction cup against the surface” is recited in line 23-25.  The limitation renders the claim indefinite because it is unclear whether or not the surface is claimed as part of applicant’s invention.  In addition, there is insufficient antecedent basis for “the surface” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein in a first levered position, a force exerted by the linkage member is configured to hold the peripheral edge of the foot of the suction cup against a surface ---.
Regarding claim 9, the limitation “in a second levered position, a force is exerted by the linkage member to draw the peripheral edge of the foot of the suction cup away from the surface to which it is adhering” is recited in line 26-29.  The limitation renders the claim indefinite because it is unclear whether or not the surface is claimed as part of applicant’s invention.  Applicant is suggested to amend the limitation to --- wherein in a second levered position, a force exerted by the linkage member is configured to draw the peripheral edge of the foot of the suction cup away from the surface to which it is adhering ---.
Claim 9 recites the limitation “the suction maintaining the suction cup in position” in lines 29-30.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a suction maintaining the suction cup in position ---.
Regarding claim 10, the limitations “wherein the suction cup is held against a surface, the suction cup locking mechanism providing a second levered position wherein the suction cup is drawn away from the surface” are recited in lines 17-20.  The limitations render the claim indefinite because it is unclear whether or not the surface is claimed as part of applicant’s invention.  Applicant is suggested to amend the limitations to --- wherein the suction cup is configured to be held against a surface, the suction cup locking mechanism providing a second levered position wherein the suction cup is configured to be drawn away from the surface ---.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai ()US 9,707,426) in view of Eurotramp Trampoline - Kurt Hack GmbH (DE 202008011910 U1), hereinafter “Eurotramp,” and further in view of Franquès Garcia (US 2012/0115693).
Regarding claim 1, Tsai discloses a mini-trampoline (Figures 1, 2, 6, and 7) comprising:
a trampoline mat (the jumping mat 2; Figure 1) having a periphery (the reinforcing band 22; Figure 1);
a base support frame (the supporting frame 1; Figures 1, 2, 6, and 7) circumferentially offset from the periphery of the trampoline mat (via the plurality of elastic ropes 3; Figure 1), the base support frame including a horizontal support frame (the horizontal ring of the supporting frame 1 comprising the plurality of side rods 11; Figures 1, 2, 6, and 7) having a plurality of horizontal support members (the plurality of side rods 11; Figures 1, 2, 6, and 7), the base support frame including a plurality of vertical support members (the plurality of standing legs 12; Figures 1, 2, 6, and 7) each having an upper end (the upper end of each of the plurality of standing legs 12 adjacent to the horizontal ring of the supporting frame 1 comprising the plurality of side rods 11; Figures 1, 2, 6, and 7; Figures 1, 2, 6, and 7) and a lower end (the lower end of each of the plurality of standing legs 12 adjacent to ground surface; Figures 1, 2, 6, and 7; Figures 1, 2, 6, and 7), each of the plurality of vertical support members at the upper end secured to the horizontal support frame (“each standing leg 12, top of which is connected to the supporting frame 1 by such as welding”; column 4, lines 7-10; Figures 1, 2, 6, and 7), the plurality of vertical support members extending subjacently from the horizontal support frame (Figures 1, 2, 6, and 7);
a plurality of resilient members (the plurality of elastic ropes 3; Figure 1) circumextending from the trampoline mat to the horizontal support frame (Figure 1);
13a support assembly (the single-pole armrest frame 4; Figures 1, 6, and 7) including a crossbar (one of the pull rods 46; Figures 1, 6, and 7) secured to a first and a second adjacent vertical support member (Figures 1 and 6), the first and the second adjacent vertical support members being two of the plurality of vertical support members (Figures 1 and 6), the crossbar being subjacent to the horizontal support frame (Figures 1 and 6);
the support assembly including a support segment (the stand pipe 41; Figures 1, 6, and 7) extending vertically from the crossbar and upward away from the horizontal support frame (Figures 1, 6, and 7), the support segment being coupled to the horizontal support frame (Figures 1 and 6); and
the support assembly including a T-shaped support bar (the T-shaped armrest 43; Figures 1 and 6) adjustably telescoping from the support segment (“The top of the regulating rod 42 and the armrest 43 are fixedly connected, and the regulating rod 42 is adjustably located inside the stand pipe 41 in order to adjust the height of the armrest 43.”; column 6, lines 18-21; Figures 1 and 6) and cantilevering toward the trampoline mat (Figures 1 and 6), the T-shaped support bar having a first and a second handle (the left and right handles of the T-shaped armrest 43; Figures 1 and 6) coupled thereto.
However, Tsai fails to disclose: each of the plurality of vertical support members having a suction cup at the lower end.
Eurotramp teaches an analogous mini-trampoline (1; Figure 5) wherein each of a plurality of vertical support members (4; Figure 5) having a suction cup (7; Figure 5) at a lower end thereof (Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lower ends of each of the plurality of vertical support members of Tsai’s invention to include a corresponding suction cup, as taught by Eurotramp, in order to provide another measure for safe stationary storage of the mini-trampoline and to ensure that the mini-trampoline holds firmly to the support surface (Eurotramp: “Another measure for safe stationary storage of underwater trampoline 1 on the support surface are the suction cups 7 at the lower ends of the feet 4 , When pressing the suction cups 7 on the bearing surface arises in the suction cups 7 a negative pressure, by which adhesive forces are generated, the underwater trampoline 1 hold firmly to the support surface.”; paragraph 0038).
Tsai in view of Eurotramp teaches the invention as substantially claimed, see above, but fails to teach: each of the suction cups including a suction cup locking mechanism, the suction cup locking mechanism providing a first levered position wherein the suction cup is held against a surface, the suction cup locking mechanism providing a second levered position wherein the suction cup is drawn away from the surface.
Franquès Garcia teaches an analogous exercise invention (Figure 1) comprising a vertical support member (the vertical support 9; Figure 1) having a suction cup (one of the suction cups 3; Figure 1) at a lower end thereof (Figure 1), wherein each of the suction cups including a suction cup locking mechanism (the reversible vacuum production means 6; paragraph 0038; Figure 1), the suction cup locking mechanism providing a first levered position wherein the suction cup is held against a surface (“suction cups 3 comprise reversible vacuum production means 6 in the form of an action lever that acts on the respective suction cup”; paragraph 0038; Figure 1), the suction cup locking mechanism providing a second levered position wherein the suction cup is drawn away from the surface (“These levers make it possible to remove the air under corresponding suction cup 3 by tilting the lever or letting the air enter so that the apparatus can be dismantled in a simple way for the user.”; paragraph 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the suction cups of Tsai’s invention modified in view of Eurotramp to include a suction cup locking mechanism, as taught by Franquès Garcia, in order to facilitate reversible action of the suction cup so that the apparatus can be dismantled in a simple way for the user (Franquès Garcia: paragraph 0038; Figure 1).
Regarding claim 2, Tsai in view of Eurotramp, and further in view of Franquès Garcia, teaches the invention as substantially claimed, see above, and further teaches wherein each of the suction cups further comprises a base (Eurotramp: 8 (Figure 3); Franquès Garcia: the portion of the suction cup 3 coupled to the lever 6 (Figure 1; paragraph 0038)) and a foot secured thereto (Eurotramp: 9 (Figure 3); Franquès Garcia: the portion of the suction cup 3 adjacent to the floor 5 (Figure 1; paragraph 0038)), the base being secured to the vertical support members (Eurotramp: Figure 5; Franquès Garcia: Figure 1), the foot having a center and a peripheral edge (Eurotramp: Figures 3 and 5; Eurotramp: Figure 1).
Regarding claim 5, Tsai further discloses wherein the trampoline mat further comprises a shape selected from the group consisting of hexagons and circles (Figure 1).
Regarding claim 6, Tsai further discloses wherein the T-shaped support bar further comprises: a first support bar member (the vertical portion of the regulating rod 42; Figures 1 and 6) configured to adjustably telescope from the support segment (Figures 1 and 6); and a second support bar extending from the first support bar at an angle (the angled portion of the regulating rod 42; Figures 1 and 6), the second support bar having a riser bar (the armrest 43; Figures 1 and 6) secured thereat with the first and the second handles coupled thereto (Figures 1 and 6).
Regarding claim 7, Tsai further discloses wherein the T-shaped support bar spans from the first adjacent vertical support member to the second adjacent vertical support member proximately above the periphery of the trampoline mat (Figures 1 and 6).
Regarding claim 8, Tsai further discloses wherein the support assembly further comprises at least three points of contact with the base support frame. (Figures 1, 6, and 7).

Regarding claim 10, Tsai discloses a mini-trampoline (Figures 1, 2, 6, and 7) comprising:
a trampoline mat (the jumping mat 2; Figure 1) having a periphery (the reinforcing band 22; Figure 1);
a base support frame (the supporting frame 1; Figures 1, 2, 6, and 7) circumferentially offset from the periphery of the trampoline mat (via the plurality of elastic ropes 3; Figure 1), the base support frame including a horizontal support frame (the horizontal ring of the supporting frame 1 comprising the plurality of side rods 11; Figures 1, 2, 6, and 7) having a plurality of horizontal support members (the plurality of side rods 11; Figures 1, 2, 6, and 7), the base support frame including a plurality of vertical support members (the plurality of standing legs 12; Figures 1, 2, 6, and 7) each having an upper end (the upper end of each of the plurality of standing legs 12 adjacent to the horizontal ring of the supporting frame 1 comprising the plurality of side rods 11; Figures 1, 2, 6, and 7; Figures 1, 2, 6, and 7) and a lower end (the lower end of each of the plurality of standing legs 12 adjacent to ground surface; Figures 1, 2, 6, and 7; Figures 1, 2, 6, and 7), each of the plurality of vertical support members at the upper end secured to the horizontal support frame (“each standing leg 12, top of which is connected to the supporting frame 1 by such as welding”; column 4, lines 7-10; Figures 1, 2, 6, and 7), the plurality of vertical support members extending subjacently from the horizontal support frame (Figures 1, 2, 6, and 7); and
a plurality of resilient members (the plurality of elastic ropes 3; Figure 1) circumextending from the trampoline mat to the horizontal support frame (Figure 1);
However, Tsai fails to disclose: each of the plurality of vertical support members having a suction cup at the lower end.
Eurotramp teaches an analogous mini-trampoline (1; Figure 5) wherein each of a plurality of vertical support members (4; Figure 5) having a suction cup (7; Figure 5) at a lower end thereof (Figure 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the lower ends of each of the plurality of vertical support members of Tsai’s invention to include a corresponding suction cup, as taught by Eurotramp, in order to provide another measure for safe stationary storage of the mini-trampoline and to ensure that the mini-trampoline holds firmly to the support surface (Eurotramp: “Another measure for safe stationary storage of underwater trampoline 1 on the support surface are the suction cups 7 at the lower ends of the feet 4 , When pressing the suction cups 7 on the bearing surface arises in the suction cups 7 a negative pressure, by which adhesive forces are generated, the underwater trampoline 1 hold firmly to the support surface.”; paragraph 0038).
Tsai in view of Eurotramp teaches the invention as substantially claimed, see above, but fails to teach: each of the suction cups including a suction cup locking mechanism, the suction cup locking mechanism providing a first levered position wherein the suction cup is held against a surface, the suction cup locking mechanism providing a second levered position wherein the suction cup is drawn away from the surface.
Franquès Garcia teaches an analogous exercise invention (Figure 1) comprising a vertical support member (the vertical support 9; Figure 1) having a suction cup (one of the suction cups 3; Figure 1) at a lower end thereof (Figure 1), wherein each of the suction cups including a suction cup locking mechanism (the reversible vacuum production means 6; paragraph 0038; Figure 1), the suction cup locking mechanism providing a first levered position wherein the suction cup is held against a surface (“suction cups 3 comprise reversible vacuum production means 6 in the form of an action lever that acts on the respective suction cup”; paragraph 0038; Figure 1), the suction cup locking mechanism providing a second levered position wherein the suction cup is drawn away from the surface (“These levers make it possible to remove the air under corresponding suction cup 3 by tilting the lever or letting the air enter so that the apparatus can be dismantled in a simple way for the user.”; paragraph 0038).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the suction cups of Tsai’s invention modified in view of Eurotramp to include a suction cup locking mechanism, as taught by Franquès Garcia, in order to facilitate reversible action of the suction cup so that the apparatus can be dismantled in a simple way for the user (Franquès Garcia: paragraph 0038; Figure 1).

Allowable Subject Matter
Claims 3, 4, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Tsai (US 9,707,426) in view of Eurotramp Trampoline - Kurt Hack GmbH (DE 202008011910 U1), and further in view of Franquès Garcia (US 2012/0115693)) fails to teach or render obvious a mini-trampoline in combination with all of the elements and structural and functional relationships as claimed and further including:
a linkage member extending between the lever and a location proximate the peripheral edge of the foot of the suction cup (claims 3 and 9).

Conclusion
The prior art made of record (Valletti – US 3,667,316) and not relied upon is considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784